Name: Council Regulation (EC) No 1672/1999 of 19 July 1999 derogating from Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops, as regards the ceiling for irrigated land
 Type: Regulation
 Subject Matter: agricultural policy;  farming systems;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31999R1672Council Regulation (EC) No 1672/1999 of 19 July 1999 derogating from Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops, as regards the ceiling for irrigated land Official Journal L 199 , 30/07/1999 P. 0003 - 0003COUNCIL REGULATION (EC) No 1672/1999of 19 July 1999derogating from Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops, as regards the ceiling for irrigated landTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Regulation (EEC) No 1765/92(4) provides for a system of penalties where the base area and the ceiling for irrigated land are exceeded; derogations from the system have been made in previous marketing years;(2) Under Agenda 2000, the exceptional set-aside arrangements, to be applied where there is an overrun of a base area, and the ceiling are repealed, with effect from the 2000/2001 marketing year, by Regulation (EC) No 1251/1999(5); consequently, if there is an overrun of a base area for the 1999/2000 marketing year, the proportional reduction in the compensatory payments made for that year only will apply;(3) In the interests of consistency with the approach taken in preceding marketing years and with Agenda 2000, provision should be made that, where there is an overrun of the ceiling in 1999/2000, the compensatory payments will be reduced in the same way as in the case of an overrun of a base area,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing years, notwithstanding the sixth subparagraph of Article 3(1) of Regulation (EEC) No 1765/92, where the ceiling for irrigated land is exceeded, the compensatory payments for the "irrigated" rate shall in all cases be reduced proportionally to the rate of the overshoot recorded.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ C 59, 1.3.1999, p. 3.(2) OJ C 219, 30.7.1999.(3) OJ C 169, 16.6.1999.(4) OJ L 181, 1.7.1992, p. 12. Regulation as last amended by Regulation (EC) No 1624/98 (OJ L 210, 28.7.1998, p. 3).(5) OJ L 160, 26.6.1999, p. 1.